ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
NileCo General Contracting, LLC               )      ASBCA No. 61882
                                              )
Under Contract No. W912ER-12-C-0005           )

APPEARANCE FOR THE APPELLANT:                        Sean Milani-nia, Esq.
                                                      Fox Rothschild LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Pietro 0. Mistretta, Esq.
                                                     Rebecca L. Bockmann, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: February 19, 2020



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61882, Appeal ofNileCo General
Contracting, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals